DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No.: 6809441) in view of Cullen et al. (US Patent No.: 8487500).
For claim 1, Randall discloses the claimed invention comprising a stator (reference numeral 20, figures 3, 4), a plurality of inserts (reference numeral 28, figure 3) and a heat sink (reference numeral 72, see figure 7), wherein the stator comprises: an annular core (reference numeral 22, figure 3) extending around an axis and comprising a plurality of axially extending slots (between poles 24, see figure 3); and a plurality of sets of electrical windings (reference numeral 26) arranged within the slots (figure 3) and having axial end portions arranged at axial ends of the core (see figures 3, 4); wherein the inserts (reference numeral 28) comprise plates (reference numeral 32) which are arranged in respective slots in the gaps between adjacent respective electrical windings (reference numeral 26) in the slots (see figures 3, 4), wherein the inserts (reference numeral 28) extend axially from the respective slots for engagement with the heat sink (reference numeral 72, see figure 7).  Randall however does not specifically disclose the plates being ceramic plates.  
Cullen et al. disclose inserts (reference numeral 48, see figure 4) being made of ceramic (see column 3, lines 23-24), and when applied to the plates of Randall this would disclose the plates being ceramic plates.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ceramic material as disclosed by Cullen et al. for the plates of Randall for efficient heat transfer (see Cullen et al.'s column 3, lines 41-46).  
For claim 2, Randall discloses the heat sink comprising at least one cooling plate (reference numeral 72, see figure 7) arranged axially adjacent to the windings and axially abutting the at least one insert (reference numeral 76, see figure 7).  
For claim 3, Randall discloses the heat sink (reference numeral 72) as part of an end shield for the stator (see figure 7, also column 6, lines 25-33), i.e. wherein the heat sink comprises a portion of a housing of the stator.  
For claim 4, Randall discloses the inserts (reference numeral 28) being solid pieces that do not include passages or cavities (see figures 3, 4).  
For claim 5, Randall in view of Cullen et al. disclose the claimed invention except for the ceramic plates having parallel axially facing surfaces.  Cullen et al. further disclose the ceramic inserts (reference numeral 48) having parallel axially facing surfaces (see figure 13), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have axially facing surfaces as disclosed by Cullen et al. for the ceramic plates of Randall in view of Cullen et al. for predictably providing desirable configuration for further facilitating the heat transfer in the device.  
For claim 7, Randall discloses the T-shaped ceramic element (reference numeral 28, figure 3) comprising fillets (reference numerals 34, 36, 38) between the central leg (reference numeral 32) and the arms thereof (see figures 5a-5c), the fillets (reference numerals 34, 36, 38) being shaped to generally match the shape of the outer surface of the axial end portions of the adjacent stator windings (see figures 4, 5a-5c).  
For claim 9, Randall discloses the T-shaped element (reference numeral 28) comprising two L-shaped elements placed back to back (see figures 5a-5c).  
For claim 10, Randall discloses respective ceramic inserts (reference numeral 28) extending into respective axial ends of the respective axial slots (between poles 24, see figure 3), wherein, optionally the respective ceramic inserts each extend approximately half of the total axial length of the slots.  
For claim 11, Randall in view of Cullen et al. disclose the claimed invention except for the inserts being formed from Aluminium-Nitride, Silicon Nitride or Boron Nitride.  Cullen et al. further disclose the inserts (reference numeral 48) being formed from aluminium nitride (see column 3, lines 23-24), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aluminum nitride as disclosed by Cullen et al. for the inserts of Randall in view of Cullen et al. for predictably providing desirable configuration for further facilitating the heat transfer in the device.  
For claim 12, Randall discloses the inserts (reference numeral 28) being received with a press fit in the gap (see figures 3, 4), or the inserts are retained in the gap (G) using a potting compound.  
For claim 14, Randall discloses the claimed invention of a method of assembling a stator assembly for an electrical machine, the stator assembly comprising an annular core (reference numeral 22, figure 3, 4) extending around an axis and comprising a plurality of axially extending slots (between poles 24, see figure 3), and a plurality of electrical windings (reference numeral 26) arranged in the slots and having end portions at axial ends of the core (see figures 3, 4), the method comprising: inserting plates (reference numeral 32) of a plurality of inserts (reference numeral 28) into respective slots (between poles 24, see figure 3) between consecutive sets of the windings (reference numeral 26) and placing the inserts in thermal communication with a heat sink (reference numeral 72, see figure 7).  Randall however does not specifically disclose the plates of inserts being ceramic plates of ceramic inserts.  
Cullen et al. disclose inserts (reference numeral 48, see figure 4) being made of ceramic (see column 3, lines 23-24), and when applied to the plates of Randall this would disclose the plates being ceramic plates of ceramic inserts.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ceramic material as disclosed by Cullen et al. for the plates and inserts of Randall for efficient heat transfer (see Cullen et al.'s column 3, lines 41-46).  
For claim 15, Randall discloses the heat sink comprising an annular cooling plate (reference numeral 72, see figure 7), the method further comprising mounting the cooling plate at an axial facing surface of the ceramic inserts (reference numeral 76, figure 7) after mounting the at least one insert between the windings (see column 6, lines 27-33), such that the annular cooling plate is in thermal contact with axially facing surfaces of the end portions of the electrical windings and/or with an axially facing surface of the at least one insert (see column 6, lines 27-33).  

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US Patent No.: 6809441) in view of Cullen et al. (US Patent No.: 8487500) as applied to claim 1 above, and further in view of Lhotellier et al. (US Patent Application Pub. No.: US 2020/0021163 A1).
For claim 6, Randall discloses the claimed invention including each insert (reference numeral 28) being formed as a generally T-shaped ceramic element (see figure 3), the central leg of the T-shape element (reference numeral 28) forming a said plate (reference numeral 32) arranged between the windings (reference numeral 26) in the slot (see figure 3), but Randall in view of Cullen et al. do not specifically disclose the arms of the T-shaped element extending at least partially over the axial end portions of the windings.  Lhotellier et al. disclose a T-shaped element (reference numerals 12, 31, see figure 1) having arms (reference numeral 3, see figures 1, 4) that extend at least partially over the axial end portions (reference numeral 105) of the windings (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arms extending over axial end portions of the windings as disclosed by Lhotellier et al. for the T-shaped element of Randall in view of Cullen et al. for predictably providing desirable configuration for further facilitating the heat transfer in the device.  
For claim 13, Randall discloses the claimed invention of an insert (reference numeral 28) for inserting between windings (reference numeral 26) of a stator (reference numeral 20, see figures 3, 4), the insert (reference numeral 28) being a generally T-shaped element (see figures 3, 4, 5a-5c), a central leg (reference numeral 32) of the T-shape element being configured as a plate to be arranged between windings of a stator (see figure 3).  Randall however does not specifically disclose the insert being a ceramic insert, and the arms of the T-shaped element configured to extend at least partially over axial end portions of the windings, wherein the T-shaped ceramic element optionally comprises fillets between the central leg and the arms thereof.  
Cullen et al. disclose inserts (reference numeral 48, see figure 4) being made of ceramic (see column 3, lines 23-24), and Lhotellier et al. disclose a T-shaped element (reference numerals 12, 31, see figure 1) having arms (reference numeral 3, see figures 1, 4) that extend at least partially over the axial end portions (reference numeral 105) of the windings (see figure 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ceramic material as disclosed by Cullen et al. for the inserts of Randall for efficient heat transfer (see Cullen et al.'s column 3, lines 41-46), and to have the arms extending over axial end portions of the windings as disclosed by Lhotellier et al. for the T-shaped element of Randall in view of Cullen et al. for predictably providing desirable configuration for further facilitating the heat transfer in the device.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the arms of the T-shaped element not extending circumferentially over the entire axial ends of the windings, such that an axially outward facing surface of the arms lies generally flush with the axial facing end surface of the windings optionally wherein the axially facing surface of the arms of the T-shaped element are generally flat as recited in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of axial slot configurations: US 10587163 B2 (Crosby; Colin M. et al.), US 10291086 B2 (Deàk; Csaba Zsoltk et al.), US 9300179 B2 (Sawada; Itsuro et al.), US 5691892 A (Meyer; Friedhelm et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834